Citation Nr: 1703934	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  12-05 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for liver disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to November 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO). 

In his December 2011 substantive appeal, the Veteran requested a live videoconference hearing.  In September 2014 correspondence, the Veteran withdrew his request for the live videoconference hearing. 


FINDING OF FACT

The probative medical evidence demonstrates that the Veteran's service-connected diabetes mellitus is a contributing factor to his diagnosed liver disease.


CONCLUSION OF LAW

The criteria for service connection for liver disease are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and does not need to be addressed.  

Service Connection

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran seeks service connection for liver disease.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be established on a secondary basis for a disability caused or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To establish a right to service connection for a secondary disability, a Veteran must show: (1) the existence of a present disability; (2) the existence of a service-connected disability; and (3) a causal relationship between the present disability and the service-connected disability.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or a result of a service-connected disease or injury and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b)

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Lay evidence may be competent evidence to establish incurrence of a disability in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran was granted service connection for diabetes mellitus associated with herbicide exposure in April 2002.  In August 2008, the Veteran underwent a liver biopsy at the VA where he was diagnosed with steatohepatitis.  The staff pathologist commented that "these histological findings would be compatible with those associated with uncontrolled diabetes mellitus.  Clinical correlation is required." 

In October 2008, the Veteran underwent a VA liver examination where again the Veteran was diagnosed with steatohepatitis.  The examiner opined that the liver damage noted in the pathology report was less likely as not permanently aggravated as a result of the Veteran's diabetes mellitus.  In reaching his conclusion, the examiner stated, "the literature reports that those with fatty liver are more likely to have diabetes.  Fatty liver is caused from obesity, poor control of diabetes, and idiopathic."  The examiner cited several medical sources.  One of these articles correlates non-alcoholic fatty liver disease to insulin resistance.  Another concludes that diabetic medications and lifestyle changes equally affect the degree of non-alcoholic fatty liver disease. 

The Veteran was afforded another VA liver examination in October 2011 where the examiner again opined that the Veteran's liver disease is less likely as not caused by or a result of an injury that occurred during the Veteran's service.  The examiner explained that the Veteran had three of the common causes for liver disease including obesity, diabetes mellitus, and dyslipidemia.  She stated that in individuals with liver disease "69 - 100 percent are found to be obese, 34-75 percent are type II diabetics, and 20-80 percent have hyperlipidemia."  The examiner went on to explain that while the liver disease was not solely attributable to the Veteran's diabetes mellitus, as other common causes for liver disease were present, diabetes mellitus "likely aggravates this condition." 

In January 2013, incomplete VA treatment records show that when asked if the Veteran's diabetes mellitus was a major causative factor to his liver disease, the treating nurse opined that the Veteran's diabetes was likely a major developing factor to his liver disease. 

Analysis and Conclusion

Looking to the medical evidence of record, the Board finds that the Veteran is entitled to service connection for his liver disease, secondary to his service-connected diabetes mellitus.  While the two VA examiners have opined that his liver disease was not related to, aggravated, or caused by his diabetes mellitus, the rationale and medical evidence used in those opinions actually support the contrary; that in fact diabetes mellitus is a factor to developing liver disease and that diabetes mellitus proximately caused and aggravated the disability.  

In the October 2008 VA examination, the examiner opined that the Veteran's diabetes did not cause or relate to his liver disease.  Instead, the examiner opined that the liver disease was caused in part by poor control of diabetes mellitus.  A reading of 38 C.F.R. § 3.310(a) provides that a secondary disability may be service connected if it is "proximately due to or the result of a service-connected disease or injury."  The Board notes that the statute does not condition a secondary service connection claim on the state or management of a service-connected disability.  In this case, the state and management of the Veteran's diabetes mellitus does not condition his secondary service connection claim for liver disease.  If the secondary disease was proximately due to or the result of the Veteran's service-connected diabetes mellitus, than that disease shall be service connected.  The rationale employed by the examiner explicitly states that poor control of diabetes mellitus caused the Veteran's liver disease.  Therefore, the Board finds that this rationale supports a positive finding for a causal relationship between the Veteran's diabetes mellitus and liver disease.

Additionally, the examiner cited to medical source material that discusses the correlation between diabetes mellitus and liver disease.  While addressing the various factors and lifestyle conditions that can affect liver disease, the studies do support the examiners rationale more generally that diabetes mellitus can be a factor to developing liver disease. 

The Veteran was afforded an additional VA examination in October 2011, where again the examiner opined that it was less likely than not that the Veteran's liver disease was caused by his service-connected diabetes mellitus.  In her rationale, she stated that the three most common factors correlating to liver disease were obesity, diabetes mellitus, and dyslipidemia; all three conditions the Veteran has.  While the examiner stated that diabetes mellitus was a factor to developing liver disease, she also stated that "it is medically reasonable to assume that ... the diabetes mellitus likely aggravates this condition."  The examiner went so far as to speculate that the Veteran's diabetes aggravates his liver disease by about 25%.  Overall, the opinion that finds diabetes mellitus was a factor to the development and worsening of the Veteran's liver disease is evidence enough that the Veteran's liver disease is proximately due to or the result of his service-connected diabetes mellitus. 

Finally, the Veteran received a positive opinion from a VA visit in January 2013.  This opinion can be read in congruence with the findings and rationales employed in the previous opinions; that diabetes mellitus is a major causative factor to developing liver disease. 

The Veteran is currently service-connected for diabetes mellitus.  His VA examinations and his treatment records support a finding that this disease causes or relates to his currently diagnosed liver disease.  All the requirements for establishing service connection for a liver disease are met; service connection for a liver disease is warranted.


ORDER

Service connection for liver disease is granted. 



____________________________________________
Victoria Moshiashwili
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


